In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________


No. 20-1384
WILLIAM LIEBHART and NANCY LIEBHART,
                                                Plaintiffs-Appellants.

                                  v.

SPX CORPORATION, et al.,
                                               Defendants-Appellees.
                     ____________________

         Appeal from the United States District Court for the
                   Western District of Wisconsin.
          No. 16 cv 700 — James D. Peterson, Chief Judge.
                     ____________________

    ARGUED NOVEMBER 2, 2020 — DECIDED MAY 26, 2021
               ____________________

   Before SYKES, Chief Judge, and EASTERBROOK and WOOD,
Circuit Judges.
   WOOD, Circuit Judge. This is not the ﬁrst time we have be-
come involved in the lawsuit that William and Nancy
Liebhart have been pursuing against SPX Corporation and
two other defendants. The Liebharts contend that SPX con-
taminated their properties with toxic chemicals in violation of
the Resource Conservation and Recovery Act (RCRA), 42
2                                                    No. 20-1384

U.S.C. § 6901, and the Toxic Substances Control Act (TSCA),
15 U.S.C. § 2601. In 2018, the district court granted summary
judgment to the defendants on causation grounds. Liebhart v.
SPX Corp. (Liebhart I), 16-cv-700-jdp, 2018 WL 1583296 (W.D.
Wis., Mar. 30, 2018). We vacated that ruling and remanded
based on an error in the legal standard the court applied.
Liebhart v. SPX Corp. (Liebhart II), 917 F.3d 952 (7th Cir. 2019).
On remand, the district court again granted summary judg-
ment for the defendants. The Liebharts are back again, this
time complaining that the district court erred by refusing to
issue an injunction ordering the defendants to clean up the
properties that were allegedly contaminated with PCBs (pol-
ychlorinated biphenyls).
    Although our reasoning diﬀers from that of the district
court, we ﬁnd no reversible error in its ultimate ruling. While
the case was pending on remand, the Wisconsin Department
of Natural Resources (DNR) authorized and began to super-
vise clean-up of the site. A permanent injunction is not avail-
able as a matter of course; it remains a creature of equity, and
so the district court has discretion to decide whether that re-
lief is warranted, even if it has found liability. Although the
Liebharts present colorable arguments that the current ver-
sion of the DNR’s plan may not be ideal, more is required to
ﬁnd that a district court abused its discretion by withholding
equitable relief in this context. See LAJIM, LLC v. Gen. Elec.
Co., 917 F.3d 933, 944 (7th Cir. 2019). Because the Liebharts
have not established that there are substantive inadequacies
in the state plan or irregularities in the DNR’s enforcement of
the plan, such that additional oversight is required, we aﬃrm
the district court’s denial of injunctive relief.
No. 20-1384                                                 3

                              I
                              A
    The PCB contamination of the Liebharts’ property arose in
the middle of the last century. In 1953, Heavi-Duty Electric
Company announced plans to convert a building located at
304 Hart Street in Watertown, Wisconsin, into a plant for man-
ufacturing electrical transformers. Part of Heavi-Duty’s man-
ufacturing process involved using PCBs. Although their tox-
icity was not known at that time, PCBs later became suspected
carcinogens. Congress eventually banned their manufacture
in 1979. Before then, however, liquid PCBs were widely used
in industrial ﬂuids for electrical insulation and heat regula-
tion.
    For 20 years, Heavi-Duty made transformers at the Water-
town plant. Although its operations changed in the 1970s, the
plant remained operational until 2004, when the SPX Corpo-
ration consolidated its operations and slowly began laying oﬀ
staﬀ. The plant soon closed its doors and the building re-
mained vacant for the next ten years.
    In 2010, SPX hired an engineering consulting ﬁrm to con-
duct an environmental study of the vacant building. That
study conﬁrmed that PCBs permeated the property: two-
thirds of dust samples and nearly three-quarters of samples
taken from the top inch of the concrete ﬂooring showed PCB
contamination. The following year, SPX submitted to the U.S.
Environmental Protection Agency a proposed plan to remedi-
ate the aﬀected areas, and the EPA promptly approved the
plan.
    This is where our story picks up. Before starting remedia-
tion, SPX reassessed the facility’s condition and decided that
4                                                  No. 20-1384

it was better simply to demolish the building so that the site
could be redeveloped from scratch. Accordingly, in 2014 SPX
notiﬁed the EPA of its demolition plans and its intent to com-
plete a “self-implementing on-site cleanup and disposal of
PCB remediation waste” pursuant to 40 C.F.R. § 761.61(a)(3),
the implementing regulation for the Toxic Substances Control
Act. Its plan called for demolishing the building, removing all
concrete ﬂooring, and conducting veriﬁcation sampling fol-
lowing remediation. The EPA formally approved the plan on
February 2, 2015.
   By that time, SPX already had retained the services of TRC
Environmental Corporation to oversee the demolition; TRC
hired Apollo Dismantling to conduct the actual work. The
contractors broke ground in January 2015, one month before
formal EPA approval.
    Demolitions are seldom tranquil endeavors, and this was
no exception. Perhaps that would not have been a problem if
SPX’s facility had been far from human habitation, but that
was not the case. Mere feet from the aﬀected site lived the
Liebharts and their children. Their residence was located at
1115 and 1117 South Third Street, directly west of SPX’s facil-
ity at 304 Hart Street. They also owned the properties at 1113
and 1129 South Third Street; they leased the latter properties
to other families. All of the Liebhart properties shared a prop-
erty line with the Hart Street facility.
    For weeks, demolition dust gathered on the Liebhart prop-
erties. Generally, demolition contractors use dust-suppres-
sion methods such as water and misting machines to control
dust output. Apollo insists that it did just that, by drawing
water from a nearby ﬁre hydrant for dust suppression
throughout the demolition; the Liebharts maintain that no
No. 20-1384                                                  5

such measures were used. Near the end of February 2015, Mr.
Liebhart complained to the two companies and the state
agency about the dust invading his property and the potential
health issues that it presented.
    On April 22, 2015, shortly after the demolition work
ended, the DNR ordered SPX to take soil samples from 1113,
1115, and 1117 South Third Street. SPX conducted further
sampling in May 2015, November 2015, and in January 2016.
These eﬀorts, which involved taking soil from both the top
layers and subsurface layers of soil, indicated that PCBs were
present in varying concentrations and at varying depths on
the Liebharts’ properties. Many of the samples exceeded the
residential standard established by Wisconsin law for ac-
ceptable PCB concentrations.
    Later in 2016, SPX (through TRC) began submitting pro-
posed remediation plans to the DNR; those plans proposed to
excavate the contaminated soil from the Liebharts’ properties.
In a technical review letter dated October 26, 2016, the DNR
stated that “[t]he extent of contamination must be more thor-
oughly evaluated to assure that there are not direct contact
soil exceedences [sic] on the west side of South 3rd Street
[across the street from the Liebharts’ properties].” The letter
listed several deﬁciencies with the submitted plans and docu-
ments and invited TRC (on SPX’s behalf) to submit revised
documents at its earliest convenience.
    Amicable resolution eluded the parties. Two days before
the DNR sent the technical review letter to SPX, the Liebharts
sued SPX, TRC, and Apollo in the Western District of Wiscon-
sin.
6                                                 No. 20-1384

                              B
    The Liebharts’ complaint, ﬁled on October 24, 2016, al-
leged that SPX, TRC, and Apollo contaminated their proper-
ties with PCBs. The complaint sought injunctive relief under
the Toxic Substances Control Act, 15 U.S.C. § 2601, and the
Resource Conservation and Recovery Act, 42 U.S.C. § 6901.
The Liebharts contended that mere compliance with the
DNR’s regulatory framework and guidance was not good
enough; the defendants’ remediation eﬀorts needed to com-
ply with the U.S. EPA’s “PCB Spill Cleanup Policy” found in
its TSCA regulation, 40 C.F.R. Subpart G (§§ 761.120–
761.135).
    Despite the Liebharts’ lawsuit, SPX and TRC continued to
work with the Wisconsin authorities to develop a plan for the
removal of PCB-contaminated soil from the aﬀected proper-
ties. Two sets of documents set forth the resulting plans. The
ﬁrst was a draft of a “Pre-Remediation Sampling Plan,” which
the companies gave to the DNR in August 2017. The Sampling
Plan was intended to “reﬁne the limits of the excavation area
for costing and scheduling purposes.” It also described the
process for collecting “additional soil samples … to fully
bound the limits of the aﬀected soil.” Through a letter dated
October 9, 2017, the DNR approved the Sampling Plan “with
the following conditions:”
    1. To the extent practicable, soil samples must be taken
       from intervals of less than one foot. For example, the
       proposed 0–2’ depth samples should be taken from a
       depth of 0–1’. …
    2. Storage of excavated contaminated soil must be per-
       formed in accordance with all state and federal rules
No. 20-1384                                                  7

      … includ[ing] NR 718.05 Wisc. Adm. Code and 40 CFR
      761.65(c)(9).
           * * *
   4. TRC must obtain the relevant [U.S.] EPA approval(s)
      for the upcoming work.
TRC submitted a revised Sampling Plan later that month, and
the Wisconsin DNR approved the revisions in November.
    Around the same time, TRC also submitted to the DNR a
report entitled “Remedial Action Investigation and Design
Report for 1115, 1117, 1129 South 3rd Street and 304 Hart
Street (“Remedial Report”).” This report, which was men-
tioned throughout the Sampling Plan, described the soil in-
vestigation done during the ﬁrst round of sampling. It “iden-
tiﬁed [PCB] concentrations” that exceeded the DNR’s permis-
sible residual contaminant level of 0.234 mg/kg in certain ar-
eas of the listed properties. The Remedial Report recom-
mended the “most appropriate remedial action to meet state
and federal requirements.” It also covered how compliance
would be veriﬁed and how the site would be restored after
the remedial action. The letter of October 9, 2017, that DNR
sent with respect to the Sampling Plan also included the
agency’s approval of the Remedial Report.
    Meanwhile, the litigation chugged along. On March 30,
2018, the district court ruled against the Liebharts on several
matters. First, the court excluded some of the expert reports
they oﬀered. The Liebharts’ causation expert, John Wood-
yard, sought to establish that the PCBs found on the
Liebharts’ properties were attributable to the demolition of
the site (as opposed to having historically originated from the
plant’s earlier operations). The court found Woodyard’s testi-
mony to be “conclusory and fundamentally unreliable” and
8                                                     No. 20-1384

excluded it entirely. Liebhart I, 2018 WL 1583296, at *5. The
court further reasoned that even assuming that the demolition
blew some PCBs onto the property, the Liebharts had not
shown that these PCBs originated from the demolition, rather
than from the historical activities at the plant. It also ruled that
even if the Liebharts had accurately attributed a certain
amount to the demolition, they had not shown that this
amount qualiﬁed as “an imminent and substantial danger” as
required by RCRA.
    In the same order, the court excluded a portion of a report
prepared by David Carpenter for the Liebharts on the subject
of damages. Carpenter was prepared to testify that “there is
no ‘safe’ level of exposure to PCBs that does not increase the
risk of disease.” The court found, however, that Carpenter did
not support that statement with medical literature and so his
opinion was inadmissible. Id. at *5. It refused to allow the
Liebharts to amend their complaint to add a claim that the de-
fendants unlawfully buried PCB-contaminated concrete at
the site after the demolition. Id. at *7–8. The problem was time-
liness: the Liebharts made this request one month after both
parties ﬁnished brieﬁng summary judgment motions and
three months before trial. The court deemed this “far too late.”
    Based on these rulings, the court granted summary judg-
ment in favor of the defendants. On the RCRA claim, it found
that the Liebharts had no evidence that would support a ﬁnd-
ing of “imminent and substantial danger” because, among
other things, they had not demonstrated that they were in-
jured by the PCBs. On the TSCA claim, the court held that the
Liebharts had not established that the Act even applied, be-
cause they had no evidence that “there was a PCB spill of a
concentration greater than 50 ppm on their property.”
No. 20-1384                                                   9

     The court also stressed that even if the defendants’ dem-
olition violated federal environmental law, it would have de-
clined to grant an injunction because the Liebharts did “not
identify any way that SPX’s [DNR] plan is deﬁcient or violates
federal law.” Id. at *7. The Liebharts’ chief argument against
the DNR plan was that SPX needed to comply with the federal
“PCB Spill Cleanup Policy.” But the Liebharts, in the court’s
view, had failed to explain “how SPX’s [state] plan departs
from” the federal policy “in any meaningful way,” nor had
they “explain[ed] why SPX’s proposed sampling scheme is
substantively inadequate.” Id.
     On appeal, a panel of this court vacated and remanded the
district court’s decision. We held that the district court had
applied too stringent a standard on the RCRA claim. Liebhart
II, 917 F.3d at 959. An “imminent and substantial endanger-
ment to health,” we reasoned, could be demonstrated by
showing that “there are PCBs currently on the property that
have the potential to substantially threaten [human] health at
some point in the future if they continue to occupy the prem-
ises and prolong their exposure.” Liebhart II, 917 F.3d at 960–
61 (emphasis added). Stated diﬀerently, the Liebharts did not
need to establish an injury that already had materialized.
    We thus instructed the district court on remand to recon-
sider its ruling on Dr. Carpenter’s testimony and to reconsider
the propriety of injunctive relief in light of our ruling about
potential threats to health. We also invited, but did not order,
the court to reevaluate its exclusion of Woodyard’s testimony.
Finally, we held that the court acted within its discretion
when it denied leave to amend.
   On remand, the district court largely adhered to its earlier
view of the case. It declined to reconsider its decision to
10                                                 No. 20-1384

exclude Woodyard’s testimony, and it held that Dr. Carpenter
had failed to lay an adequate foundation for his testimony.
Further, the court held that the Liebharts had not “met their
burden to show that the demolition is the source of the con-
tamination on their property, that any contamination caused
by the demolition may present a substantial endangerment to
them, that the defendants are responsible for a PCB spill of
over 50 ppm, or that they meet the requirements for injunctive
relief under the RCRA or the TSCA.” Liebhart v. SPX Corp.
(Liebhart III), 16-cv-700-jdp, 2020 WL 6999229, at *12 (W.D.
Wis., Feb. 7, 2020).
   This brings us to the present appeal. The Liebharts raised
several issues, and SPX has responded with a number of
points. But we ﬁnd that one issue is dispositive. Even assum-
ing that the Liebharts could get their expert testimony admit-
ted and were able to prove a RCRA or TSCA violation, this
case goes nowhere unless it was an abuse of discretion not to
order permanent injunctive relief. We therefore focus on that
question.
    For present purposes, we accept some critical facts. First,
we assume that the Liebharts’ properties are contaminated
with PCBs, and that this condition has caused hardship to
them and their children. We also accept that the PCBs on their
property are of the same “species” as those previously identi-
ﬁed in the dust and the concrete ﬂooring of the 304 Hart Street
facility. A chromatogram, or chemical ﬁngerprint, indicated
both to be “Aroclor 1260.” Finally, we note that as far as we
can tell, the Liebharts have not permitted the defendants ac-
cess to any of their properties to carry out additional sampling
(as called for by the Sampling Plan) or to commence the reme-
diation (in accordance with the Remedial Report). SPX’s
No. 20-1384                                                   11

counsel has tried to negotiate an access agreement to no avail.
Without evidence to the contrary, we assume that the
Liebharts’ properties remain as they were post-demolition.
                               II
                               A
    Permanent injunctive relief is appropriate if the applicant
demonstrates “(1) that it has suﬀered an irreparable injury; (2)
that remedies available at law, such as monetary damages, are
inadequate to compensate for that injury; (3) that, considering
the balance of hardships between the plaintiﬀ and defendant,
a remedy in equity is warranted; and (4) that the public inter-
est would not be disserved by a permanent injunction.” eBay
Inc. v. MercExchange, L.L.C., 547 U.S. 388, 391 (2006). The ulti-
mate decision whether to issue such an injunction lies within
the discretion of the district court. EEOC v. AutoZone, Inc., 707
F.3d 824, 840 (7th Cir. 2013). We give great deference to the
court’s decision either to issue or to deny an injunction. Bowes
v. Ind. Sec’y of State, 837 F.3d 813, 817 (7th Cir. 2016).
    Critically, a ﬁnding of liability on a defendant’s part does
not automatically give rise to an entitlement to injunctive re-
lief. To the contrary, an injunction issues “only as necessary
to protect against otherwise irremediable harm.” LAJIM, 917
F.3d at 944; see also United States v. Bethlehem Steel Corp., 38
F.3d 862, 867 (7th Cir. 1994) (“Ordinarily, a court is obligated
to conduct an equitable balancing of harms before awarding
injunctive relief, even under an environmental statute which
speciﬁcally authorizes such relief.”).
    When a suitable remedy is available under state law, it be-
comes harder to establish the irreparable harm required for
injunctive relief. In such cases there is a risk that additional
12                                                    No. 20-1384

relief imposed by the federal court may turn out to be dupli-
cative or inconsistent with the ongoing remedy. We faced just
such a situation in LAJIM, 917 F.3d at 933. There, the Illinois
Environmental Protection Agency (IEPA) wanted General
Electric to undertake remedial measures on ground-water
wells that GE had contaminated with chlorinated solvents. GE
had proposed remediating the site through natural attenua-
tion (i.e., letting the toxins dissipate “on their own”). Dissatis-
ﬁed with that plan, the state attorney general sued GE in state
court under the Illinois Environmental Protection Act and ob-
tained a consent order requiring GE actively to treat the site
under the supervision of the IEPA. A ﬁnal “Remedial Action
Plan” between IEPA and GE was later formalized. Id. at 940.
    While this was ongoing, a private plaintiﬀ who purchased
the property on which the water wells were located sued GE
in federal court under RCRA, seeking a permanent injunction
ordering remediation. The district court denied relief, con-
cluding that the plaintiﬀ “had not yet provided the court with
the facts supporting [the] assertion that the Consent Order in
the state action was deﬁcient and ineﬀective.” Id. at 941.
    We aﬃrmed, ﬁnding that the plaintiﬀ failed to adduce
“any evidence that injunctive relief, in addition to what the
IEPA had already ordered in the state action, would improve
the environment and not cause additional harm.” Id. at 942.
RCRA, we said, “does not require a court-ordered cleanup
where the court has not found such action necessary to pre-
vent harm to the public or the environment,” id. at 949, par-
ticularly where a state agency was already supervising a
clean-up plan.
    These principles are thus not new to the Liebharts’ litiga-
tion. Our opinion in Liebhart II discussed LAJIM, see 917 F.3d
No. 20-1384                                                     13

at 963, as well as a similar line of cases from the Third Circuit.
See, e.g., Interfaith Cmty. Org. v. Honeywell Int’l, Inc., 399 F.3d
248, 267 (3d Cir. 2005). Interfaith presented the opposite situa-
tion from the one in LAJIM; injunctive relief under RCRA was
appropriate despite an ongoing state-run remediation plan
because of the defendant’s dilatory tactics and the inability of
the state environmental agency “to deal eﬀectively with those
tactics with respect to the Site's clean-up.” Id. at 265.
    Although LAJIM and Interfaith arose under RCRA, their
general principles apply with equal force to TSCA. To obtain
alternative or supplemental injunctive relief under a federal
environmental statute when a state environmental plan al-
ready addresses the precise relief sought, a private plaintiﬀ
normally must establish either some substantive ﬂaw in the
state plan (e.g., that it violates federal law or leaves certain
hazards unaddressed), or that the state agency tasked with
managing and overseeing the plan is unequipped to handle
the task or lacks adequate authority to compel compliance.
We do not mean to exhaust the possibilities here. Other factors
may justify injunctive relief; these simply are common equi-
table considerations that may inform the inquiry.
    Above all, the issuance of injunctive relief remains discre-
tionary. When reviewing the district court’s response to such
a request, we ask only whether the court abused its discretion.
See Vaughn v. Wathall, 968 F.3d 814, 824 (7th Cir. 2020). We re-
view the district court’s factual determinations for clear error,
and we assess its legal conclusions de novo. Lacy v. Cook
County, 897 F.3d 847, 867 (7th Cir. 2018). With this in mind, we
proceed to the Liebharts’ objections to the DNR’s plan.
14                                                  No. 20-1384

                               B
                    1. Substantive Adequacy
    The Liebharts assert that there are several substantive de-
ﬁciencies with the state plan. But these are not new points—
they all have been raised in earlier stages of this litigation.
None of them calls into question the soundness of the DNR’s
plan. We nonetheless review them brieﬂy, in the hope of put-
ting them to rest.
    First, the Liebharts argue that the documents submitted to
the DNR “deceptively omitted” two soil samples—one from
1111 South Third Street and another from 1113 South Third
Street—that showed PCBs outside of the proposed clean-up
zone. But there was no omission, let alone a deceptive one.
Table 3 of the Remedial Report submitted to the DNR includes
those samples. The sample labeled G-16, collected at 1113
South Third Street on April 22, 2015, showed an Aroclor 1260
concentration of 0.0833 ppm. And sample G-18, collected at
1111 South Third Street on November 5, 2015, showed an Aro-
clor 1260 concentration of 0.19 ppm.
    Even if the DNR somehow overlooked these two samples
when reviewing the Remedial Report, the samples are not
material. Under the most up-to-date state administrative
guidance, an Aroclor 1260 concentration does not trigger
clean-up duties in non-industrial sites until it reaches a resid-
ual contaminant level (RCL) of 0.243 ppm. See Numerical Soil
Standards, Wisconsin DNR Remediation and Redevelopment
Prog. (Mar. 2017), dnr.wi.gov/ﬁles/PDF/pubs/rr/RR052e.pdf
(accessed Apr. 20, 2021) (promulged pursuant to Wis. Admin.
Code chs. NR 700 to 754). Neither sample comes within strik-
ing distance of the state’s threshold. And federal law is even
No. 20-1384                                                  15

less generous. For “non-liquid PCB remediation waste” (such
as soil) in high-occupancy areas, the EPA requires “cleanup”
only when the sample concentration exceeds 1.0 ppm. 40
C.F.R. § 761.61(a)(4)(i)(A) (implementing TSCA). Thus, we fail
to see how the inclusion or exclusion of the samples at 1111 or
1113 South Third Street makes a diﬀerence.
    Relatedly, the Liebharts argue that the “discovery of
PCBs” on the west side of Third Street should call into ques-
tion the adequacy of the clean-up plan, which does not ad-
dress the aﬀected areas across the street. These samples do
exceed the Wisconsin DNR’s standard of 0.243 ppm, although
they do not surpass the federal standard. The problem with
the Liebharts’ argument, however, is that these samples were
obtained because the defendants were complying with the
DNR’s requests that they improve their delineation of the
boundaries of the spill.
   Stated diﬀerently, the Liebharts would like us to hold that
the discovery of additional contamination pursuant to a state
plan that ordered such additional characterization of the con-
tamination should be grounds for invalidating that plan as be-
ing substantively deﬁcient. That makes no sense: the “discov-
ery” shows instead that the state was on the job. As long as
the plan remains iterative and subject to DNR’s supervision,
there is no reason to invalidate the plan on this basis.
   Second, the Liebharts argue that the DNR plan is deﬁcient
because it fails to incorporate the U.S. EPA’s “PCB Spill
Cleanup Policy,” which, in their view, requires a “statistically
based sampling scheme” to determine “spill boundaries in
the absence of visible traces.” 40 C.F.R. § 761.125(a)(3). Even
assuming that the regulation applies in this case, however, the
Liebharts do not tell us how the Pre-Remediation Sampling
16                                                  No. 20-1384

Plan or the initial sampling conducted in 2015 fail to incorpo-
rate “statistically based” methods. Had the Liebharts alleged
that the defendants created their sampling plan by throwing
darts at a plat or by intentionally picking the locations least
likely to contain contamination, a court might be justiﬁed in
probing further into the matter. But the state plan gives us no
reason to call into question the defendant’s use of statistical
methods, particularly given the oversight and iterative ap-
provals by the DNR.
    Moreover, it is far from clear that the EPA’s “PCB Spill
Cleanup Policy” creates extrinsic duties at all. While Congress
may give federal agencies the authority to promulgate legally
binding regulations pursuant to enabling statutes, not every
elaboration by a federal agency creates a mandate for private
parties. An “enforcement policy” sets forth an agency’s prior-
ities and its expected mode of enforcement. While private
plaintiﬀs may collaterally attack the legitimacy of an agency’s
enforcement policy, see Heckler v. Chaney, 470 U.S. 821, 831
(1985), we have never held that a failure to follow an internal
enforcement policy somehow translates into a private right of
action for one party against another. The EPA indicates that
the contrary is true in this instance, stating that “[t]hough the
PCB Spill Cleanup Policy is found in the CFR, it is an enforce-
ment policy and not a regulation.” Policy Guidance Manuals
for Cleanups of Polychlorinated Biphenyls (PCBs) Spills,
USEPA, www.epa.gov/pcbs/policy-guidance-manuals-clean-
ups-polychlorinated-biphenyls-pcbs-spills (accessed Apr. 20,
2021).
   Third, the Liebharts point out that the state plan fails to
address PCB-contaminated concrete that allegedly was bur-
ied at the site of the demolition. Recall that the Liebharts
No. 20-1384                                                   17

asked to incorporate this grievance into an amended com-
plaint, and the district court found the amendment untimely.
We do not disturb that procedural ruling. Accordingly, alle-
gations of buried concrete remain outside the scope of the im-
mediate litigation and the request for injunctive relief. The
district court did not abuse its discretion by declining to con-
sider facts that were not properly before it.
                 2. Administrative Competence
    Even a substantively adequate state plan might fail to pro-
vide sufficient relief if it exists only on paper. Here, however,
there is no indication that the DNR is asleep at the wheel. The
record reveals an ongoing, collaborative process between the
defendants and the state. Although the Liebharts argue that
the defendants misrepresented various facts in their plan pro-
posals, those arguments lack merit. All of the “smoking-gun”
discoveries cited by the Liebharts were found precisely be-
cause the DNR was doing its job. There is nothing in the record
that would lead us to believe that the DNR could not ade-
quately supervise the remediation plan.
                               III
    The district court did not abuse its discretion declining to
issue injunctive relief under TSCA or RCRA. We therefore
AFFIRM its judgment.